ORDER *
Gary M. Fleming appeals the order of the district court for the Western District of Washington granting Leon Eugene Mil*73ler’s petition for a writ of habeas corpus. The highest state court to review Miller’s appeal of a conviction of two counts of child molestation, Wash. Rev. Code § 9A.44.088(1), did not address Miller’s federal claim. Accordingly, we review it de novo. See Pirtle v. Morgan, 313 F.3d 1160, 1167 (9th Cir.2002).
The district court properly found that the admission of three hearsay statements violated rules “articulated by the Supreme Court” in Ohio v. Roberts, 448 U.S. 56, 100 S.Ct. 2531, 65 L.Ed.2d 597 (1980), Idaho v. Wright, 497 U.S. 805, 110 S.Ct. 3139, 111 L.Ed.2d 638 (1990), and Lilly v. Virginia, 527 U.S. 116, 119 S.Ct. 1887, 144 L.Ed.2d 117 (1999).
The judgment of the district court is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.